IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-92,769-01


                   EX PARTE TREVIONE D. SEALS-BATISTE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1577583-A IN THE 177TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Applicant pleaded guilty to assault with family violence in exchange for four years’ deferred

adjudication community supervision. He was later adjudicated guilty and sentenced to two years’

imprisonment. Applicant did not appeal his conviction. Applicant filed this application for a writ

of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends that he has been held pursuant to a parole revocation warrant without

having been convicted of any new offense beyond the time when he should have discharged his

sentence in this case. Applicant has alleged facts that, if true, might entitle him to relief. Tex. Gov't

Code, § 508.2811; Ex parte Cordova, 235 S.W.3d 735, 736 (Tex. Crim. App. 2007). Accordingly,
                                                                                                       2

the record should be developed. The trial court is the appropriate forum for findings of fact. Tex.

Code Crim. Proc. art. 11.07, § 3(d). The trial court shall order the Texas Department of Criminal

Justice's Office of the General Counsel to obtain a response from a person with knowledge of

relevant facts. In developing the record, the trial court may use any means set out in Article 11.07,

§ 3(d).

          The response shall state whether Applicant is being held pursuant to a parole revocation

warrant, and if so, the date upon which that warrant was executed. The response shall state whether

Applicant has been advised of his rights in the revocation process, whether he has requested or

waived a preliminary hearing and whether he has been afforded a preliminary hearing. If Applicant

is also being held on new charges, the response shall state whether Applicant has been indicted on

those charges, and if so, when the indictment was returned.

          In developing the record, the trial court may use any means set out in Article 11.07, § 3(d).

If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If

Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or

retained, the trial court shall immediately notify this Court of counsel’s name.

          The trial court shall make findings of fact and conclusions of law as to whether Applicant

is receiving due process in the parole revocation proceedings. The trial court may make any other

findings and conclusions that it deems appropriate in response to Applicant's claims.

          The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,
                                                                                                 3

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: June 30, 2021
Do not publish